Citation Nr: 0830936	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-03 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for sinusitis and 
bronchitis (claimed as sinus pain and breathing problems), to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1991.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Huntington, West Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 2006, the veteran, sitting at the RO, testified 
during a hearing, via video conference, conducted with an 
Acting Member of the Board at its main office in Washington, 
D.C.  A copy of the hearing transcript is in the claims file.

In October 2006, the Board ordered additional development for 
the issue on the cover page and other issues.  The case has 
now been returned to the Board.  As the Acting Member who 
held the veteran's hearing in March 2006 is no longer 
employed by the Board, the veteran was informed in a July 
2008 notification letter of his right to another Board 
hearing prior to adjudication of his appeal.  The veteran 
stated that he did not wish to appear at a hearing and asked 
the Board to consider his case on the evidence of record.  

Issues of entitlement to service connection for arthralgia of 
the shoulders, elbows, and wrists; panic disorder without 
agoraphobia; and chronic lumbar back strain claimed as 
lumbago were also remanded by the Board in October 2006.  
Service connection was granted for these disabilities by way 
of rating decisions issued in December 2006 (arthralgias) and 
April 2008 (panic disorder and lumbar strain).  Further 
discussion regarding these issues is therefore unnecessary.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The veteran's sinus pain and breathing problems are 
attributed to diagnosed diseases.  

3.  Sinusitis and bronchitis were not present in service or 
for many years afterward, and have not been shown to be 
causally or etiologically related to the veteran's military 
service or event or occurrence therein.


CONCLUSION OF LAW

The criteria for service connection for sinusitis and 
bronchitis have not been met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and, (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that on April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in February 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the  
February 2004 notification letter did not address either the 
rating criteria or effective date provisions that are 
pertinent to the veteran's claim, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  Furthermore, the veteran was given 
proper notice as to degrees of disability and effective dates 
in a November 2006 letter.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran, "buddy statements", private medical records, VA 
treatment records, hearing transcripts, and service treatment 
records.  There is no indication that any other treatment 
records exist that should be requested, or that any pertinent 
available evidence has not been received.  A VA examination 
was provided in connection with this claim.  
 
The veteran submitted authorization for VA to obtain records 
from the "Man Clinic."  The only address information 
provided by the veteran was that the clinic was in Man, West 
Virginia.  In September 2003, a request for records was sent 
to the Man Medical and Surgical Clinic.  This request was 
returned stating that the veteran was not a patient and 
indicating that the veteran may be a patient of the Man 
Clinic/Man Community Health Foundation at a different 
address.  In December 2003, a request was made to the Man 
Clinic at the address provided.  No records were ever 
received.  In September 2003 the veteran was sent a letter 
notifying him that records were requested from Man Medical 
and Surgical Clinic but that even though VA had asked for the 
information it was the veteran's responsibility to see that 
VA receives it.  The Board finds no further action by VA is 
necessary regarding these records.  VA has made reasonable 
attempts to obtain these records and has notified the veteran 
that while records were requested it was ultimately his 
responsibility to ensure that VA received the records.  The 
Board also notes that additional records showing current 
treatment for sinusitis or bronchitis would not substantiate 
the veteran's claim as service connection is being denied on 
a direct basis because sinusitis and bronchitis are not shown 
during service or as a result of service.      

The Board is also aware that the veteran has applied for 
benefits from the Social Security Administration (SSA).  
Records associated with this application have not been 
obtained.  There is no indication that the veteran's sinus 
and breathing complaints were part of the veteran's SSA claim 
or that records associated with his SSA disability benefits 
application, including medical records and other evidence 
supporting the application, are relevant to the issue at 
hand.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, 18 Vet. App. 112; Quartuccio, 16 Vet. App. 183; 
Dingess, 19 Vet. App. 473.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes: (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6 month period 
will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6 
month period of chronicity will be measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest.  
Id.  A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States.  38 C.F.R. § 3.317(a)(6).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia theater of operations during the Persian 
Gulf War and the onset of the illness; or (3) the illness is 
the result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).   

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Undiagnosed Illness

The evidence of record shows that the appellant is a veteran 
of the United States Marine Corps with service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  However, the veteran's claim for service connection 
under the theory that he has sinus pain and breathing 
problems due to an undiagnosed illness must fail as the 
veteran has clear diagnoses.  See 38 C.F.R. § 3.317.  

As explained further below, the veteran has reported many 
symptoms including sinus problems, sinus pressure, sinus 
pain, puffiness and pressure beneath the eyes, pressure 
around the nasal area, shortness of breath, trouble 
breathing, dizziness, headaches, and eye pain.  In June 1996, 
a VA examiner attributed the veteran's complaints of 
shortness of breath, dizziness, headaches, eye pain, sleep 
problems, fatigue, and irritability to an anxiety disorder.  
The examiner also attributed similar symptoms such as 
puffiness and pressure beneath the eyes to allergic rhinitis.  

The clinical evidence of record reflects that the veteran has 
diagnosed sinusitis, panic disorder and anxiety disorder, 
allergic rhinitis and an episode of bronchitis.  As the 
veteran's sinus and breathing problems can be attributed to 
known clinical diagnoses, the Board finds that the provisions 
of 38 C.F.R. § 3.317 are not met in this instance.  
Therefore, the veteran is not entitled to service connection 
for sinusitis and bronchitis as a result of an undiagnosed 
illness.  

B. Direct Service Connection

The veteran has asserted that he has current sinusitis and 
bronchitis as a result of his active service in the United 
States Marine Corps.  The veteran contends that he has 
problems with breathing and his sinuses as a result of being 
exposed to oil smoke or other experiences he had while 
serving in the Persian Gulf.  At his personal hearing before 
an Acting Member of the Board, the veteran testified that he 
started having shortness of breath, congestion, coughing, and 
problems with his sinuses in the early 1990s.  

The veteran's service treatment records are devoid of any 
complaint or treatment related to sinusitis or bronchitis.  
The veteran's final examination before separation was 
performed in July 1991.  The corresponding report shows 
normal clinical evaluations of the sinuses and lungs and 
chest.  No relevant defects were noted and a July 1991 chest 
X-ray was reportedly within normal limits.  In a report of 
medical history completed by the veteran in connection with 
that examination he denied having had sinusitis.  

The Board notes that its October 2006 remand referenced a 
private medical record showing a diagnosis of, and treatment 
for, sinusitis in 1990 during the veteran's active service.  
After closer inspection, the last number in the year of that 
record was previously incorrectly read as a "0" when it is 
actually an "8".  This private treatment record is from 
February 1998, years after the veteran's active military 
service.  The veteran's Department of Defense Form 214 lists 
his birthday in January 1971.  The private treatment record 
states that the veteran was 27 years old at the time of that 
examination; hence, the record was generated in 1998.  

In September 1991, the month the veteran was discharged, he 
filed a claim for service connection for a knee disability.  
The veteran was afforded a VA examination in October 1991 
where his lungs were noted to be clear to auscultation and 
percussion.  The examiner did not mention any sinus 
disabilities or complaints.  Subsequent chest X-rays were 
reportedly normal in April 1994, September 1994, June 1996, 
May 1998, September 1997 (a second X-ray that month showed a 
negative examination) March 1998, and May 1998.  July 1995 
chest X-rays showed no acute displaced rib fractures and no 
pneumothorax or pleural effusion; September 1995 chest X-rays 
showed no acute infiltrates, no pneumothorax and a normal 
sized heart and aorta; and May 2001 chest X-rays showed no 
significant abnormality.  

At an April 1994 Persian Gulf War examination the veteran 
reported being totally enveloped by smoke while serving 
overseas in the military.  He stated that his health changed 
after his experience in the Persian Gulf including that it 
was now hard for him to breathe at times and that he had 
other respiratory problems.  The veteran explained that his 
respiratory condition varies from day to day.  The assessment 
given at that time was anxiety attacks with hyperventilation 
and mild back ache.    

In June 1996, the veteran complained of pressure around the 
nasal area.  X-rays of the sinuses showed clear paranasal 
sinuses.  

The veteran was afforded a VA general medical examination in 
June 1996.  At that examination it was noted that the veteran 
had some element of allergic rhinitis of which the veteran 
complained of similar symptoms such as puffiness and pressure 
beneath the eyes.  The examination of the mucosa and sinuses 
was normal, as was the respiratory examination.  The examiner 
opined that the veteran had an anxiety disorder, accounting 
for most of his somatic complaints including shortness of 
breath.  

At a September 1997 VA examination the veteran's lungs were 
clear to auscultation bilaterally and pulmonary function 
tests (PFTs) showed normal spirometry and volume with mildly 
reduced DLCO.  The veteran complained of shortness of breath 
and other problems.  There was no diagnosis of sinusitis or 
bronchitis entered; although the examiner did note shortness 
of breath with normal spirometry and volume and mildly 
reduced DLCO of uncertain etiology.  Allergic rhinitis and 
other disorders were also diagnosed.  

Private treatment records show that in February 1998 the 
veteran was diagnosed with sinusitis after reporting for 
emergency treatment complaining of pressure in the head and 
dizziness.  At that time the veteran reported having a 
history of sinus problems.  Diagnoses made earlier that year 
included allergic rhinitis possible sinusitis (frontal) and 
allergic rhinitis rule out sinusitis.  A May 1998 VA 
examination shows a diagnosis of hyperactive airway disease.  

At a February 1999 VA hearing with a Decision Review Officer, 
the veteran stated that he has spells with breathing where he 
feels like he cannot breathe.  He further testified that he 
has been told this is bronchitis or blockage in the airway.  
One doctor said it was asthma and another said that it was 
not.  He also had sinus pressure and pain around his eyes and 
on his head.  His headaches were reportedly constant.       

The veteran was afforded another VA examination in April 
1999.  At this examination his lungs were clear to 
auscultation in all fields.  In the diagnoses portion of the 
examination report, the examiner noted a reported history of 
bronchitis but that the veteran had a normal physical 
examination at the time of the examiner's evaluation.  

A May 2001 private treatment note shows a clinical impression 
of acute sinusitis.  What appears to be an emergency room 
note from September 2003 from the same facility shows a 
primary diagnosis of chest pain and a secondary diagnosis of 
bronchitis. 

The veteran was afforded a VA nose, sinus, larynx, and 
pharynx examination in February 2007.  The veteran's medical 
records and claims file were reviewed by the examiner.  At 
the examination the veteran reported having chronic sinus 
problems since 1992.  He stated that his big problem was 
chronic sinus pressure causing headaches and dizziness and 
also reported having purulent nasal discharge and sinus pain 
and tenderness.  An examination was performed.  The examiner 
noted that repeat X-rays and studies were not needed as a 
January 2001 magnetic resonance imaging (MRI) documented 
sphenoidal sinusitis and moderate rhinitis.  The veteran 
denied current "breathing problems" and the examiner opined 
that even if reduced pulmonary function was shown currently, 
it would not be related to service because the veteran had a 
normal PFT study in 1997.  The examiner stated that the 
veteran does have chronic sinusitis and that the veteran 
denied current (or past) bronchitis or breathing problems.  
The examiner's medical opinion was that he could not resolve 
the issue of whether oil smoke was the trigger for the 
veteran's chronic sinus problems without resort to 
speculation.  

The veteran has also submitted "buddy statements" on his 
behalf.  These statements do not specifically address 
sinusitis or bronchitis other than noting observations of a 
general decline in health after service.  For example, in a 
September 1996 letter the veteran's mother reported that his 
health changed for the worse after his service.  

The Board notes that in December 1997 the veteran was denied 
entitlement to service connection for panic disorder without 
agoraphobia (claimed as a sleep disorder, headaches, 
shortness of breath, dizziness and concentration problems due 
to an undiagnosed illness).  In June 1996, a VA examiner 
opined that the veteran's shortness of breath, dizziness, 
headaches, eye pain, sleep problems, fatigue, and 
irritability stem from anxiety.  Later, in April 2008, the 
veteran was awarded service connection for panic disorder 
without agoraphobia.  To the extent the veteran is claiming 
service connection for any of the above symptoms, they are 
already considered as service connected related to panic 
disorder.

The Board realizes that some of the above symptoms could 
possibly also be related to the veteran's currently diagnosed 
sinusitis.  However, the Board does not consider the 
veteran's complaints of headaches, eye pain, etcetera, as 
early symptoms directly related to his current diagnosis of 
sinusitis.  At the June 1996 VA examination the examiner 
attributed these symptoms to anxiety and also indicated some 
of the veteran's symptoms were related to some element of 
allergic rhinitis.  The examiner specifically stated that 
examination of the sinuses was normal.  Importantly, X-rays 
of the sinuses at that time showed clear paranasal sinuses.  
Even if the Board considered these symptoms related to the 
current diagnosis of sinusitis, there still is no continuity 
of symptomatology from the time of the veteran's discharge 
from service in September 1991 until the veteran's April 1994 
Persian Gulf War examination.  At the later examination the 
veteran did complain of headaches, respiratory problems and 
having a hard time breathing at times.  However, the only 
diagnoses entered by the examiner were anxiety attacks with 
hyperventilation and mild back ache.  

The record does not show a diagnosis of sinusitis until 
February 1998 and only a single diagnosis of bronchitis in 
September 2003.  Even assuming that some of the veteran's 
symptoms that have been attributed to allergic rhinitis and 
panic disorder were also caused in part by sinusitis, these 
symptoms are still not shown until April 1994.  The veteran 
was discharged from service in September 1991 and the record 
fails to show treatment for sinusitis and bronchitis until 
years later.  While certainly not dispositive, such is 
evidence against any claim that sinusitis or bronchitis is 
related to the veteran's service.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

Regarding the onset of sinusitis and bronchitis, at the 
veteran's separation from service he specifically denied 
having had sinusitis and he reportedly had a normal clinical 
evaluation of the sinuses and the lungs and chest.  It is 
also important that the veteran filed a claim with VA the 
month he was separated from service.  He did not report any 
sinus or breathing problems at that time.  In examinations 
and other records for that claim, there was no indication 
that he had sinusitis or bronchitis.  In the medical records 
used to make this early decision, and other decisions in the 
years shortly after service, no relevant complaints or 
findings were noted.

The veteran has stated that his sinusitis and bronchitis 
began in 1992.  The veteran is competent to testify about 
observable symptoms.  See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person 
without the appropriate medical training and expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter, to include the diagnosis of a specific 
disability or the origins of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply put, the veteran can testify to 
having pain, pressure, and similar observable symptoms, but 
he is not competent to determine whether these observable 
symptoms are caused by panic disorder, allergic rhinitis, 
sinusitis or any other medical condition.  

Moreover, the Board finds the medical reports made 
contemporaneous to service and shortly thereafter more 
probative than the veteran's current statements as these 
reports were made closer in time to the veteran's service.  
At the veteran's discharge he specifically denied having had 
any sinusitis.  The veteran currently denies chronic 
bronchitis and breathing problems and such are not shown by 
the competent medical evidence of record (other than on one 
occasion in 2003).

In summary, no complaints or treatment for sinusitis or 
bronchitis are shown during service.  The veteran denied 
having had sinus problems at his separation examination, and 
clinical evaluation of the sinuses and lungs and chest were 
normal at separation.  Ongoing complaints related to 
sinusitis and bronchitis are not shown until at the earliest 
1994; however, these complaints have been attributed to other 
disorders.  Sinus X-rays and examination were normal in 1996.  
Sinusitis was not diagnosed until 1998 and only a single 
assessment of bronchitis is shown.  The veteran now denies 
current or past bronchitis.  There is no competent medical 
evidence linking sinusitis or bronchitis to the veteran's 
service.    

Given the above, the preponderance of the competent evidence 
is against a finding of any in-service sinusitis and 
bronchitis and a nexus between the post-service diagnoses of 
sinusitis and bronchitis and service or any event or 
incurrence in service.  For all the reasons above, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for sinusitis and 
bronchitis, to include as due to an undiagnosed illness, is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


